IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-93,182-01


                EX PARTE TYRONE DARNELL PRICE, Applicant


         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. C-371-W012016-1598910-A IN THE 371ST DISTRICT COURT
                     FROM TARRANT COUNTY

       YEARY, J., filed a dissenting opinion in which KELLER, P.J. joined.
                               DISSENTING OPINION

       Applicant’s attorney allowed him to plead guilty to two indictments on the same

day for the offense of assault on a family member—allegedly committed in the same way,

on the same date, against the same victim. Today the Court grants him relief on the only

ground alleged in his post-conviction application for writ of habeas corpus: a violation of

his constitutional protection against being twice convicted of the same offense embodied

in the Double Jeopardy Clause of the Fifth Amendment. But the Court should not grant

Applicant summary relief on this basis, for the reasons I have expressed in Ex parte

Estrada, 487 S.W.3d 210, 212–15 (Tex. Crim. App. 2016) (Yeary, J., dissenting), and,
                                                                                  PRICE — 2

more recently, in Ex parte Timmons, 630 S.W.3d 98, 98-99 (Tex. Crim. App. 2021) (Yeary,

J., dissenting).

       Applicant should have sought relief—if he is entitled to any—in the guise of a claim

of ineffective assistance of counsel, or even perhaps in the guise of a claim of prosecutorial

misconduct. If he had brought either of those claims, the Court would then have inquired

whether there might have been some understandable excuse for what otherwise appears to

be a plain violation of the double jeopardy bar. But he has not brought either of those

claims, even as an alternative claim, and so we have no basis to grant relief on for either of

those reasons.

       The Court should file and set this writ application to finally articulate whether a

double jeopardy claim made under circumstances such as those presented by these cases is

even cognizable in post-conviction habeas corpus proceeding, and if so, why. Id. At the

very minimum, the Court should not grant relief on this bare double jeopardy claim without

at least establishing a requirement, for this and similar cases, that a defendant pursuing

such a claim should have to show that an apparent double jeopardy claim (such as this one

in this case) was not just a part of some hard-to-understand (without more information) but

nevertheless permissible plan or strategy.

       Because the Court instead grants summary relief, I respectfully dissent.



FILED:                      December 8, 2021
PUBLISH